 In theMatter ofBETI-ILEHEMSTEEL COMPANY,SHIPBUILDING Divi-SIONandINDUSTRIAL UNION OrMARINE ce,SHIPBUILDING WORKERSOF AMERICA, C. I. 0., LOCAL 12'Case No. P.-R-5696.-Decided October Q9, 1941Mr. E. E. Kirwan,of New York City, for the Company.Mr. Thomas V. Flynn,of Staten Island, N. Y., for the Union.Mr. John E. Lawyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon petition duly filed by Industrial Union of Marine & Ship-buildingWorkers of America, C. I. 0., Local 12, herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of certain employees of Bethlehem SteelCompany, Shipbuilding Division, New York City, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before John J. Cuneo, Trial Examiner.The hearing was held at New York City, on July 17, 1945. The Com-pany and the Union appeared at and participated in the hearing, andall parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing the Trial Examiner reserved ruling-on theCompany's motion to dismiss the petition on the ground that the unitsought is inappropriate.For. reasons hereinafter stated we herebydeny the motion.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.:Upon the entire record inthe case, theBoard,makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBethlehem Steel Company is a Pennsylvania corporation having itsoffices for its Shipbuilding Division in New York City. It operates aG4 N. L. R B, No. 95.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipyard at Mariner's Harbor in Staten Island, New York, where itis engaged in the repair, alteration, and conversion of ships.This isthe only operation of the Company involved in this proceeding.Dur-ing the year 1944 the aggregate value of raw materials used by the Com-pany at its Staten Island yard was in excess of $1,000,000, of whichmore than 90 percent was received from points outside the State ofNew York. During the same period the aggregate amount billed bythe Company for repair, alteration, and conversion of ships, was inexcess of $1,000,000, of which more than 90 percent represented workon ships destined for use in interstate and foreign commerce or.for theUnited States 'Government.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act..-II.TIIE ORGANIZATION INVOLVEDIndustrial Union of Marine & Shipbuilding Workers of America,Local 12, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of the employees involved hereinuntil such time as it is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing,, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit consisting of all janitors employed at theStaten Island yard, including the snapper in charge of the janitors.The Company contends that the unit is inappropriate because of itsallegedly small size; if overruled in this contention, the Company asksthat the snapper and the one salaried janitor be excluded.The Union is presently the exclusive bargaining representative ofthe other production and maintenance employees of the Company.'The Field Examiner reported that the Union presented 15 application-authorizationcards,of which 14 bore the names of persons who appeared on the pay roll submitted bythe Company.There are approximately 36 employees in the alleged appropriate unit. BETHLEHEM STEELCOMPANY571Thus, the janitors comprise an unrepresentedresidualgrouping, and,as such, constitute an appropriate unit.?Moreover, assuming that theunit is small in size, we are of the opinion that this factor does notwarrant a dismissal of the petition, as requested by the Company.Of the approximately 36 janitors employed by the Company, all butone are hourly paid.This single employee is paid on a salary basisand enjoys privileges and benefits of salaried employees.But hissupervision, duties, and functions are the same as the other janitors.He will therefore be included within the unit.All the janitors are under the direct supervision of a snapper incharge of janitorial work, who, in turn, reports to the plantengineer.The plant engineer has general supervision over all maintenanceworkers.The snapper devotes his full time to supervisory functions,and has an office where the janitors report.Testimony indicates thathe has authority to recommend effectively hiring and discharging,and that he may alter the employment status of his subordinates.We shall exclude the snapper as a supervisory employee.We find that all janitors (laborers)3 employed in the Staten Islandyard of the Company, excluding production employees, other main-tenance employees, the snapper in charge of the janitors, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebySeeMatter of Detroit Incinerator Co.,45 N. L. R B. 414.The Company contends that there is no classification of janitors.However, a list ofemployees submitted at the hearing by the Company classified these employees as "Janitor(Laborer),"and "Janitors"are excluded from the unit now covered by a contract betweenthe Union and the Company. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bethlehem SteelCompany, Shipbuilding Division, at its Staten Island, New York,yard, an election by secret ballot shall be conducted as early as possi-ble, but not later than thirty (30) days from the date of this Direc-tion, tinder the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11,of said Rules and Regulations, among the employees in the unit ,foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the 'date of the election, to determine whether or not theydesire to be represented by Industrial Union of Marine & Shipbuild-ingWorkers of America, Local 12, C. I. 0., for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.